--------------------------------------------------------------------------------


Exhibit 10.4


CONFIDENTIALITY AND NONCOMPETITION AGREEMENT
 
THIS AGREEMENT is made and entered into effective the *** day of ***, 20***, by
and between Cabela’s Incorporated, a Delaware corporation (“Cabela’s”) and ***
(“Employee”).
 
WITNESSETH:
 
WHEREAS, Cabela’s is in the business directly and indirectly through its
subsidiaries of the marketing and sale of hunting, fishing and camping equipment
and other outdoor sporting and recreational goods, apparel and services through
retail stores (the “Retail Business”) and through direct marketing including
paper or other tangible catalogs, electronic catalogs or other electronic media
(the “Direct Marketing Business”); and, through its wholly-owned bank
subsidiary, World’s Foremost Bank (“WFB”), is in the business of marketing and
issuing credit cards (the “Credit Card Business”); and
 
WHEREAS, Cabela’s has established the Cabela’s Incorporated 2004 Stock Plan (the
“2004 Plan”) and has conditioned the grant of certain stock options to Employee
pursuant to the 2004 Plan upon Employee entering into this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises contained herein and as
a condition to Cabela’s granting Employee stock options pursuant to the 2004
Plan, the parties agree as follows:
 
1.  Nondisclosure of Confidential Information. In order to permit Employee to
function as a member of management, Employee acknowledges that, through the
course of Employee’s employment with Cabela’s, Employee has and will be given
access to and will become familiar with highly sensitive, confidential and
proprietary information of Cabela’s and its subsidiaries, including WFB
(collectively, the “Company”), which may include, without limitation,
information about marketing plans and strategies (including, without limitation,
proprietary credit card marketing programs), goods and services, customers and
prospective customers (including, without limitation, its customer mailing list
and customer database), vendors and suppliers (including, without limitation,
its vendor list and all terms and conditions of its vendor agreements), buying
practices, miscellaneous business relationships, personnel and compensation,
financial and accounting data, operational and other business affairs and
methods, contracts, technical data, know-how, computer software and other
proprietary and intellectual property and plans and strategies for future
developments relating to any of the foregoing (collectively, “Confidential
Information”). The Confidential Information shall not include any materials that
are publicly known or generally utilized by others in the same business of
Company. Employee further acknowledges that the Confidential Information is a
valuable, special and unique assets of Company and that the business of Company
would be irreparably damaged if the Confidential Information was disclosed to or
utilized by persons or entities outside Company. Company considers its
Confidential Information to constitute trade secrets as contemplated by the
Nebraska Trade Secrets Act or any other applicable law affording Company
protection of its trade secrets. However, irrespective of whether the
Confidential Information constitutes trade secrets as defined by the applicable
trade secret laws, Employee acknowledges and agrees that the Confidential
Information is nevertheless protected from disclosure by virtue of Employee’s
acknowledgments and covenants to refrain from unauthorized use or disclosure as
set forth in this paragraph as well as Employee’s fiduciary duty as an employee
or former employee to maintain the secrecy and confidentiality of the
Confidential Information.
 


--------------------------------------------------------------------------------



In recognition of the foregoing, Employee acknowledges and agrees that the
Confidential Information is and shall at all times remain the sole and exclusive
property of Company. Employee further agrees that during the term of Employee’s
employment with Company and for a period after termination of such employment
until the Confidential Information becomes publicly known, if ever, Employee
shall not directly or indirectly disclose any of the Confidential Information to
any person or entity except those who are required to have such knowledge in
connection with their work for Company or utilize any of the Confidential
Information for any purpose except in the course of performing duties in
furtherance of Company’s business. Employee further agrees that upon termination
of Employee’s employment with Company, Employee shall promptly return to Company
all property of any kind which contain any Confidential Information including,
without limitation, all documents, computer disks and records.
 
2.  Company’s Right to Inventions. Employee shall promptly disclose, grant and
assign to Company for its sole use and benefit any and all inventions,
improvements, technical information, methods and suggestions relating in any way
to the business of Company, which Employee may develop, invent, write, create,
produce or acquire during the period of Employee’s employment with Company
(whether or not during usual working hours) together with all patent
applications, letters of patent, copyrights and reissues thereof that may at any
time be granted for or upon any such invention, improvement, technical
information, method or suggestion. In connection therewith, Employee shall,
without charge, but at the expense of Company, promptly at all times hereafter
execute and deliver such applications, assignments, descriptions and other
instruments as may be reasonably necessary or proper in the reasonable opinion
of Company to vest title in any such inventions, improvements, technical
information, methods, suggestions, patent applications, patents, copyrights or
reissues of any the foregoing in Company and to enable it to obtain and maintain
the entire right and title thereto throughout the world. Employee further agrees
to render to Company at its expense (including a reasonable payment for the time
involved in case he or she is not then in its employ) all such assistance as it
may reasonably require in the prosecution of applications for said patents,
copyrights or reissues thereof, in the prosecution or defense or interferences
which may be declared involving any said applications, patents or copyrights,
and in any litigation in which Company may be involved relating to any such
patents, copyrights, inventions, improvements, technical information, methods or
suggestions.
 
3.  Restrictive Covenants. Employee acknowledges that Company has expended and
will expend considerable time, effort and resources to market the goods and
services sold by Company, that the relationships between Company and its
employees, customers and prospective customers, manufacturers, vendors and
suppliers are valuable assets of Company and key to its success and that
employees of Company establish close professional relationships with
manufacturers, vendors and suppliers of Company in the course of their
employment with Company, all of which constitute good will of Company. Employee
further acknowledges that because the Confidential Information could not
practically be disregarded, the provision of similar employee services to a
competitor of Company immediately following the termination of Employee’s
employment with Company would inherently and inevitably result in the use of
Confidential Information by Employee, even if Employee were to use Employee’s
best efforts to avoid using such Confidential Information. In recognition of the
foregoing and in order to prevent the improper use of Confidential Information
and the resulting unfair competition and misappropriation of Company’s goodwill
and other proprietary interests, Employee agrees that while employed by Company
and for a period of eighteen (18) months after termination of Employee’s
employment for any reason whatsoever, whether voluntary or involuntary, Employee
will not, directly or indirectly, as an employee, owner, broker, consultant,
joint venturer, director, independent contractor or otherwise:
 

2

--------------------------------------------------------------------------------


 
            

a.   Encourage any manufacturer, vendor or other supplier of Company to curtail,
sever or alter the relationship or business of such manufacturer, vendor or
other supplier with Company;
 
b.   Employ, solicit for employment or advise or recommend to any person that
such person solicit for employment or employ, any individual who is, has agreed
to be or within one year of such employment or solicitation has been employed by
Company;
 
c.   Work for himself or any other person or entity which is engaged in the
Retail Business in competition with Company in an employee, managerial,
marketing or sales capacity that poses the threatened or inevitable disclosure
or use by Employee of the Confidential Information known to Employee regarding
the Retail Business of Company. Notwithstanding the foregoing, Employee shall
thereafter still be restricted from utilizing the Confidential Information of
Company pursuant to paragraph 1 hereof;
 
d.   Work for himself or any other person or entity which is engaged in the
Direct Marketing Business in competition with Company in an employee,
managerial, marketing or sales capacity that poses the threatened or inevitable
disclosure or use by Employee of the Confidential Information known to him
regarding the Direct Marketing Business of Company. Notwithstanding the
foregoing, Employee shall thereafter still be restricted from utilizing the
Confidential Information of Company pursuant to paragraph 1 hereof; or
 
e.   Work for himself or any other person or entity which is engaged in the
Credit Card Business in competition with Company in an employee, managerial,
marketing or sales capacity that poses the threatened or inevitable disclosure
or use by Employee of the Confidential Information known to him regarding the
Credit Card Business of Company. Notwithstanding the foregoing, Employee shall
thereafter still be restricted from utilizing the Confidential Information of
Company pursuant to paragraph 1 hereof.
 


4.  Employment Status. Nothing contained in this Agreement shall be deemed to
alter or modify Employee’s status as an employee at will of Company.
 
5.  Future Stock Options. Nothing contained in this Agreement is intended to or
shall be construed to impose any obligation on Company to grant stock options to
Employee other than stock options granted by the Board of Directors prior to
execution of this Agreement.
 
6.  Enforcement / Stock Options Forfeiture. If Employee violates any of the
terms of this Agreement, Employee forfeits all unexercised stock options given
as consideration for this Agreement and previously, if applicable, and all
Company obligations to Employee regarding the stock options shall cease.
Employee and Company agree that said stock option forfeitures represent an
approximation, based on the facts and circumstances currently known, of the
actual damages Company would experience if Employee violates the terms of this
Agreement and are not imposed as a penalty. In addition to the foregoing,
Company shall also be entitled to equitable relief including such injunctive
relief as may be necessary to protect the interests of Company and as may be
necessary to specifically enforce Employee's obligations hereunder.
 

3

--------------------------------------------------------------------------------



Employee acknowledges that the restrictive covenants contained in this Agreement
are reasonable and necessary to protect Company’s legitimate business interests
and that any breach thereof will result in irreparable injury to Company.
Employee acknowledges that money damages alone will not adequately compensate
Company for breach of any of Employee's covenants and agreements as stated in
this Agreement. Employee further acknowledges that the remedies of forfeiture
and injunctive relief are cumulative and the stock options forfeiture is not
intended as a "buyout" option for Employee or a substitute for Employee's
performance under this Agreement.
 
7.  Severability; Reformation. Company and Employee agree that if any provision
of this Agreement should be determined to be unenforceable for any reason, such
provision shall be deemed separate and severable, it being specifically agreed
that unenforceability of any one or more provisions shall not invalidate or
render unenforceable any of the remaining provisions hereof. Company and
Employee further agree that it is their desire and intent that the provisions of
this Agreement shall be enforced to the fullest extent legally permissible.
Therefore, if a court of competent jurisdiction determines that the scope of any
provision of this Agreement is too broad to be enforced as written, the court
should reform such provisions to such narrower scope as it determines to be
enforceable.
 
8.  Waiver, Amendment, Modification. The waiver by Company of a term or
provision of this Agreement, or of a breach of any provision of this Agreement
by Employee, shall not be effective unless such waiver is in writing signed by
Company. No waiver by Company of, or consent by Company to, a breach by
Employee, will constitute a waiver of, consent to or excuse of any other or
subsequent breach by Employee. In addition, Employee acknowledges and agrees
that the waiver of similar provisions of any substantially similar agreement of
another employee will not serve as precedent for Employee, it being expressly
acknowledged that Company can assess each situation on an individual and
independent basis depending on the particular facts and circumstances. This
Agreement may be amended or modified only with the written consent of both
Employee and Company. No oral waiver, amendment or modification shall be
effective under any circumstances whatsoever.
 
9.  Governing Law. This Agreement shall be construed in accordance with and
governed for all purposes by the laws of the State of Nebraska. Each of the
parties irrevocably consent to the exclusive personal jurisdiction of the
federal and state courts located in Nebraska, as applicable, for any matter
arising out of or relating to this Agreement, except that, in actions seeking to
enforce any order or any judgment of such federal or state courts located in
Nebraska, such personal jurisdiction shall be nonexclusive.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.
 

   
CABELA'S INCORPORATED, a Delaware corporation
       
By:
   
Its:
                 
***, Employee




4

--------------------------------------------------------------------------------


BACK TO FORM 10-Q [form10qmarch2005.htm]